Citation Nr: 1722361	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955, and December 1957 to February 1974.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the testimony is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, further remand is necessary to fully comply with the duty to assist the Appellant in substantiating her claim.  38 C.F.R. § 3.159.

In July 2015, the Board remanded the Appellant's appeal to obtain a VA medical opinion.  Specifically, the Board sought a medical opinion to determine whether the Veteran's cause of death, listed as hepatic encephalopathy due to or as a consequence of complications with cirrhosis of the liver and chronic hepatitis C, was etiologically related to the Veteran's active service, to include as a result of presumed exposure to herbicides.  A medical opinion was also sought as to whether the Veteran's service-connected disabilities contributed substantially or materially to the cause of his death, whether they combined to cause death, or whether they aided or lent assistance to the production of death either singly or cumulatively.

The examiner was asked to address and comment on the Appellant's testimony.  The Appellant testified that she believes herbicide exposure as well as the Veteran's service-connected disabilities, to specifically include diabetes mellitus type II, at least contributed to his ultimate demise.  The examiner was also directed to address and comment on a private medical opinion offered by the Veteran's treated private physician, dated November 13, 2002.  

Simply put, there has not been substantial compliance with the Board's June 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The January 2016 VA medical opinion does not address the Appellant's contentions or the November 2002 private medical opinion.   While the examiner concluded that the Veteran's death was neither caused by, secondary to, nor aggravated by a result of presumed exposure to herbicides (Agent Orange) or his service-connected disabilities, he did not provide any rationale for the opinion reached.  Instead, he cited to treatment records which indicate that the Veteran died of hepatic encephalopathy, due to or as a consequence of complications with cirrhosis of the liver and chronic hepatitis C.  However, the Appellant does not dispute the cause of death.  Instead, she believes the Veteran's herbicide exposure or diabetes mellitus, type II, may have impacted his liver functioning, and therefore ultimately contributing to his cause of death.

As the examiner did not address these contentions or the medical evidence of record which indicates that the Veteran's condition may have been impacted by his service-connected disabilities, the Board finds that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain an addendum opinion from the January 2016 VA examiner.  If the examiner is not available, request an opinion from another qualified VA examiner.  The examiner is asked to provide an opinion as to:

(a)  Whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's cause of death, listed as hepatic encephalopathy due to or as a consequence of complications with cirrhosis of the liver and chronic hepatitis C, was etiologically related to his active service, to include as a result of presumed exposure to herbicides.

The examiner should provide specific medical reasons as to why he does or does not find the Veteran's hepatic encephalopathy was etiologically related to his active service, to include as a result of presumed exposure to herbicides.

(b)  Whether it is at least as likely as not that the Veteran's service-connected disabilities (bilateral hearing loss, low back strain with discogenic disease and with degenerative process at the lumbosacral joint, diabetes mellitus type II, tinnitus, post-operative excision-pterygium- right eye, chronic sinusitis, and residuals tonsillectomy) contributed substantially or materially to the cause of the Veteran's death, did they combine to cause death, or did they aid or lend assistance to the production of death either singly or cumulatively.

The examiner should provide specific medical reasons as to why he does or does not find the Veteran's service-connected disabilities contributed substantially or materially to the Veteran's cause of death, or whether they aided or lent assistance to the production of death either singly or cumulatively.

(c)  The examiner must consider and offer comments regarding the Appellant's testimony and asserted theory that the Veteran's cause of death was causally or etiologically due to herbicide exposure and/or due to his service-connected disabilities, to specifically include his diabetes mellitus, which she believes may have affected his liver function.

(d)  The examiner must also consider and offer comments regarding the November 2002 private medical opinion that indicates the Veteran was being treated for hepatoma, which metastasized to his kidney and the cause of that condition was clearly a combination of factors including chronic hepatitis C and exposure to herbicides (Agent Orange), which occurred during his military service in Vietnam.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.   After the development requested above has been completed to the extent possible, review the record and rejadudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant should be furnished a Supplemental Statement of the Case and given the opportunity to response thereto before this case is returned to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

